


110 HR 5239 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5239
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. Porter (for
			 himself and Ms. Schwartz) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the proceeds of qualified mortgage bonds may be used to provide
		  refinancing for subprime loans, to provide a temporary increase in the volume
		  cap for qualified mortgage bonds used to provide that refinancing, and for
		  other purposes.
	
	
		1.Modifications and increased
			 volume cap with respect to qualified mortgage bonds used to refinance subprime
			 loans
			(a)Use of qualified
			 mortgage bonds proceeds for subprime refinancing loansSection 143(k) of the Internal Revenue Code
			 of 1986 (relating to other definitions and special rules) is amended by adding
			 at the end the following new paragraph:
				
					(12)Special rules
				for subprime refinancings
						(A)In
				generalIn the case of a
				residence which was originally financed by the mortgagor through a qualified
				subprime loan, this section shall be applied with the following
				modifications:
							(i)Subsection (i)(1)
				(relating to mortgages must be new mortgages) shall not apply.
							(ii)Subsection
				(a)(2)(D)(i) shall be applied by substituting 12-month period
				for 42-month period each place it appears.
							(iii)Subsection (d)
				(relating to 3-year requirement) shall not apply.
							(iv)Subsection (e) (relating to purchase price
				requirement) shall be applied by using the market value of the residence at the
				time of refinancing in lieu of the acquisition cost.
							(B)Qualified
				subprime loanThe term qualified subprime loan means
				an adjustable rate single-family residential mortgage loan originated after
				December 31, 2001, and before January 1, 2008, that the bond issuer determines
				would likely cause financial hardship to the borrower if not refinanced.
						(C)TerminationThis
				paragraph shall not apply to any bonds issued after December 31,
				2010.
						.
			(b)Increase in
			 volume cap for qualified mortgage bonds used to refinance subprime
			 loans
				(1)In
			 generalSubsection (d) of
			 section 146 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
					
						(5)Increase for 2008
				and set aside for qualified mortgage bonds used to refinance qualified subprime
				loans
							(A)In
				generalThe State ceiling for
				each State for calendar year 2008 (determined without regard to this paragraph)
				shall be increased by an amount which bears the same ratio to $15,000,000,000
				as—
								(i)the State ceiling
				for such State for such year (as so determined) bears to
								(ii)the aggregate of
				the State ceilings for all States (as so determined) for such year.
								(B)Set
				aside
								(i)In
				generalNot less than an
				amount equal to each State’s increase in the State ceiling under subparagraph
				(A) shall be allocated solely for the purpose of qualified mortgage issues
				which meets the requirement of clause (ii).
								(ii)RequirementA qualified mortgage issue meets the
				requirement of this clause if all the financing provided by the issue is used
				to refinance qualified subprime loans (as defined in section 143(k)(12)(B)) to
				which section 143(k)(12)
				applies.
								.
				(2)Carryforward of
			 unused limitationsSubsection (f) of section 146 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(6)Special rules
				for increased volume cap under subsection (d)(5)
							(A)In
				generalNo amount which is attributable to the increase under
				subsection (d)(5) may be used—
								(i)for a carryforward
				purpose other than issuing qualified mortgage bonds which meet the requirement
				of subsection (d)(5)(B)(ii), and
								(ii)to issue any bond
				after December 31, 2010.
								(B)Ordering
				rulesFor purposes of subparagraph (A), any carryforward of an
				issuing authority’s volume cap for calendar year 2008 shall be treated as
				attributable to such increase to the extent of such
				increase.
							.
				(c)Alternative
			 minimum tax
				(1)In
			 generalClause (ii) of
			 section 57(a)(5)(C) of the Internal Revenue Code of 1986 is amended by striking
			 shall not include and all that follows and inserting
					
						shall not include—(I)any qualified 501(c)(3) bond (as defined in
				section 145), or
						(II)any qualified
				mortgage bond (as defined in section 143(a)) or qualified veterans’ mortgage
				bond (as defined in section 143(b)) issued after December 31, 2007, and before
				January 1,
				2011.
						.
				(2)Conforming
			 amendmentThe heading for section 57(a)(5)(C)(ii) of such Code is
			 amended by striking qualified
			 501(c)(3) bonds and inserting certain bonds.
				(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2007.
			
